Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Koay et al (WO 2019/203635 A1).
As to claim 1. Koay et al disclose  a micro LED bond tester as shown in figures 1-2 comprising: a stage (110)  configured to mount a circuit board on which micro LEDs (LED tile “20”) are mounted; and a gas blower (600) configured to blow gas into at least one of the micro LEDs bonded to the circuit board.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Koay et al (WO 2019/203635 A1) in view of Sugito (PG-Pub#20140054277 A1).
As to claim 2, Koyay et al disclose a a micro LED bond tester as mentioned in claim 1 but Sugita does not disclose the details of the gas blower including  a needle including a gas outlet; a pressure control device to regulate a gas pressure; and a supply pipe to deliver gas.
Sugito discloses a gas blower includes: a needle (7) including a gas outlet (7b), a pressure control device (30) to regulate a gas pressure and a supply pipe (a line connected to both throttle valve (27) and valve (26) to deliver gas from a gas supply source.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the gas blower in the device of Koyay et al  with a gas blower as taught by Sugito because the gas blower of Sugito is more compact and portable.
As to clairn 3, Koay et al in view of Sugito disclose an apparatus as mentioned in claims 1-2 but do not mention about the outlet of the needle has an inner diameter
of about 10 Um to about 50 U.m. 
 	It would have been obvious for one of ordinary skill in the art to have an inner diameter of the outlet of the needle of about 16Um about 50Um for the purpose of providing a proper amount of gas to the LED. Furthermore, the relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct fram the prior art device (See In Gardner y. TEC Syst, inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir, 1984), cert denied, 469 U.S. 830, 225 USPO 232 (1984).
As to claim 4, Koay et al disclose an apparatus as mentioned in claim 1 but do not 
discloses a camera for observing  the micro LED.
	Sugito discloses a camera (38) for observing the micro LED as shown in figure 8.
It would have been obvious for one of ordinary skill in the art to provide a camera as taught by Sugito to the device of Koay et al for the purpose of observing the LED during test.


As to claim 8, Koyaet al in view of Sugito disclose an apparatus as mentioned in claims 1
and 4 but does not specify the gas is He or N2. 
It would have been obvious it would have been obvious before the effective filing date of the claimed invention ta a person having ordinary skill in the art to recognize that the gas in the device of , Koyaet al in view of Sugito is He or Ni since both of these gases are well known gas using for cooling purpose. Furthermore, since Applicants have not established the criticality of using He or N2 , therefore the use of these gases would be considered as an obvious choices.
6. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koay et al (WO 2019/203635 A1) in view of Sugito (PG-Pub#20140054277 A1)  as applied to claims 1-4
above, and further in view of Noguchi et al (Pat#7,692,779).
	As to claim 5, Koyaet al in view of Sugito disclose an apparatus as mentioned in claims 1
and 4 but do not teach the stage is movable in first and second directions intersecting each other.
	Noguchi et al disclose a stage movable in first and second directions for supporting a device under test.
 	It would have been obvious it would have been obvious before the effective filing date of the claimed invention ta a person having ordinary skill in the art to provide a movable stage as taught by Noguchi et al to the device of Koya et al in view of Sugito for the purpose of moving the LEDs  in different direction in order to test different LEDs in different locations.




7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koay et al (WO 2019/203635 A1) in view of Sugito (PG-Pub#20140054277 A1)  as applied to claims 1-4
above, and further in view of Hu et al (PG-Pub# 20070215998).
As to clairn 6, Koay et al in view of Sugito  disclose an apparatus as mentioned in claim 1 but does not explicitly mention about the LEDS are configured to emit blue light, green light and red light.
Hu et al teach the LED package includes a plurality of red, green and blue LED chips.
It  would have been well-known before the effective filing date of the claimed invention
to a person having ordinary skill in the art to acknowledge that the LEDs in the device of  Koay et al in view of Sugito  are configured to emit blue light, green light and red light as taught by Hu et  al. since the red, blue  and green light are alternative color LEDs. Furthermore, since Applicants have not established the criticality of red, blue and green LEDs, therefore the colors for the LED such as red, blue and green would be considered as an obvious choices.
As to claim 7, Koay et al in view of Sugito  discloses an apparatus as
mentioned in claim 1 but does not explicitly mention about the LEDS are configured to emit
light of any one of blue light, green light and red light.
Hu et al teach the LED package includes a plurality of red, green and blue LED chips.
It would have been well-known before the effective filing date of the claimed invention
to a person having ordinary skill in the art to acknowledge that the LEDs in the device of  Koay et al in view of Sugito  are configured to emit light of any one of blue light, green light and red light as taught by Hu et al .
 
8.	Claims 9-20 are allowed. The prior art does not disclose A method of evaluating a bonding of a micro LED, comprising: arranging a circuit board mounted with the micro LEDs on a stage; blowing gas at a predetermined pressure on at least one of the micro LEDs bonded to the circuit board using a gas blower; observing the micro LED applied with the gas; and determining whether the bonding of the micro LED has a failure according to an observation result as recited in claim 9. Claims 10-20 depend from allowed claim 9, they are also allowed accordingly.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Kim et al (Pat# 10,748,881) disclose  Light Emitting Device With LED Stack For Display And Display Apparatus Having The Same.
Cok et al (Pat# 10,438,859) disclose Transfer Printed Device Repair.
10.	Applicant’s arguments with respect to claims 1-20 filed on 07/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867